           Case 1:18-cv-11924-FDS Document 62 Filed 05/24/19 Page 1 of 6



                                  UNITED STATES DISTRICT COURT
                                   DISTRICT OF MASSACHUSETTS

    MATTHEW VANDERHOOP,
        Plaintiff,

    v.                                                      Civil Action No. 18-11924-FDS

    WILMINGTON SAVINGS FUND
    SOCIETY FSB, D/B/A CHRISTIANA
    TRUST, NOT IN ITS INDIVIDUAL
    CAPACITY, BUT SOLELY AS TRUSTEE
    FOR BCAT 2014-10TT,
         Defendant.

         MOTION OF WILMINGTON SAVINGS FOR AN ORDER OF CONTEMPT

          NOW COMES Wilmington Savings Fund Society FSB, D/B/A Christina Trust,

not in its individual capacity, but solely as trustee for BCAT 2014-10TT (“Wilmington

Savings”) and respectfully moves for an order finding Matthew Vanderhoop (the

“Plaintiff”) in contempt of this court’s order of May 13, 2019 denying Plaintiff’s motion

for preliminary injunction.1 In support of this motion, Wilmington Savings submits

contemporaneously herewith an Affidavit of Holly Mobilila and an Affidavit of Luiz

Gonzaga2. In support of this motion, Wilmington Savings states as follows:




1
  By order dated May 13, 2019, this court denied the Plaintiff’s request to enjoin Wilmington Savings May 15, 2019
forecclsoure sale. However, on the day of the sale, the Plaintiff personally blocked Wilmington Savings’
representatives from conducting the foreclosure sale.
2
  The affidavit of Mr. Gonzaga is filed herewith. The affidavit of Ms. Mobilila is currently in being executed. It is
anticipated that the second affidavit shall be filed prior to the hearing scheduled on Tuesday May 28, 2019.


                                                                                                                    1
            Case 1:18-cv-11924-FDS Document 62 Filed 05/24/19 Page 2 of 6



                                 PROCEDURAL HISTORY

       1.       On August 22, 2018, the Plaintiff filed a complaint (the “Complaint”) with

the Superior Court (Dukes County) for the Commonwealth of Massachusetts (the “State

Court”), commencing the above-captioned action.

       2.       In the Complaint, the plaintiff seeks inter alia to enjoin Wilmington

Savings from foreclosing its mortgage on the property known as and numbered 17 Old

South Road, Aquinnah, MA (the “Property”).

       3.       On September 11, 2018, Wilmington Savings removed the State Court

action to this Court pursuant to U.S.C. §§ 1332, 1441 and 1446. Doc. No. 1.

       4.       On October 15, 2018, Wilmington Savings filed its Motion of Wilmington

Savings to Dismiss Complaint (the “Motion to Dismiss”) as well as its supporting

memorandum of law requesting that the Court dismiss the Complaint pursuant to Fed.

R. Civ. P. 12(b)(6). Doc. Nos. 6 and 7.

       5.       On November 13, 2018, after hearing, the Court denied the Motion to

Dismiss without prejudice to its renewal. The Court ordered the Plaintiff to file an

amended complaint by November 29, 2018. Doc. No. 16.

       6.       On November 29, 2018, Plaintiff filed his first amended complaint (the

“Amended Complaint”). Doc. No.18.

       7.       On December 11, 2018, Wilmington Savings filed its Motion of

Wilmington Savings to Dismiss Amended Complaint (the “Motion to Dismiss

Amended Complaint”) as well as its supporting memorandum of law requesting that




                                                                                         2
            Case 1:18-cv-11924-FDS Document 62 Filed 05/24/19 Page 3 of 6



the Court dismiss the Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6). Doc.

Nos. 19 and 20.

       8.       On January 8, 2019, the Court granted in part the Motion to Dismiss

Amended Complaint and dismissed all but one count of the Amended Complaint. Doc.

No. 39.

       9.       On January 18, 2019, Wilmington Savings filed its answer.

       10.      On April 16, 2019, Wilmington Savings filed a motion for summary

judgment on the sole count remaining in this action. Doc. No. 45. The matter is set for

hearing for May 28, 2019.

       11.      On May 7, 2019, Plaintiff filed a motion to enjoin Wilmington Savings’

May 15, 2019 foreclosure sale for the Property. Doc. No. 51.

       12.      On May 13, 2019, this court denied Plaintiff’s motion to enjoin the

foreclosure sale. Doc. No. 58.

                  CONCISE STATEMENT OF THE MATERIAL FACTS

       13.      Selene Finance LP (“Selene”) is the servicer of the loan.

       14.      Selene scheduled a foreclosure auction for May 15, 2019 for Wilmington

Savings’ mortgage on the Property.

       15.      Selene retained auctioneer Luiz Gonzaga to conduct the auction.

       16.      Selene Finance LP retained Holly Mobilia to be its representative at the

auction and to bid on the Property on Wilmington Savings’ behalf.

       17.      On information and belief, the Property abuts tribal land and the only

access to the Property is via an access road across said tribal land.


                                                                                           3
         Case 1:18-cv-11924-FDS Document 62 Filed 05/24/19 Page 4 of 6



       18.       On May 15, 2019 Mr. Gonzaga and Ms. Mobilia arrived at the access road

and came upon a sawhorse and signs blocking access to the Property.

       19.       Signs were posted on trees next to the access point that read, “Boundary

Marker The property beyond this Boundary Marker is managed by a Federally

Acknowledged Tribe. Access is restricted to TRIBAL MEMBERS ONLY except those

with express written permission.”

       20.       Due to poor cellphone reception, Mr. Gonzaga and Ms. Mobilia left the

access road to call the law firm of Korde & Associates, PC (“Korde”) to advise of the

blocked access and warning signs.

       21.       Upon returning to the access road, Gonzaga and Mobilia found it blocked

by multiple individuals. Plaintiff was one of the individuals blocking the road.

       22.       Plaintiff’s Jeep Cherokee was also blocking the road and had signs on the

windshield that read, “Indian Land You are NOT welcome.”

       23.       Local police and tribal security were also on the access road.

       24.       Due to Plaintiff’s obstruction of access to the Property – in contradiction of

this court’s May 13, 2019 order denying Plaintiff’s motion for preliminary injunction -

Korde advised Mr. Gonzaga to announce the foreclosure sale would be continued to

June 20, 2019.

                                         ARGUMENT

       This court should hold the Plaintiff in contempt for violating this court’s order.

The U.S. Court of Appeals for the First Circuit has set forth the following four (4)

requirements that must be met to hold a party in civil contempt of court: (1) the


                                                                                              4
         Case 1:18-cv-11924-FDS Document 62 Filed 05/24/19 Page 5 of 6



contemnor must have had notice of the court order; (2) the order must have been “clear,

definite, and unambiguous”; (3) the contemnor must have had the ability to comply

with the order; and (4) the contemnor must have violated the order. United States v.

Saccoccia, 433 F.3d 19, 26 (1st Cir. 2005).

       In this case, the four requirements to hold Plaintiff in contempt of court have

been met. First, Plaintiff had notice of the court order: Plaintiff has counsel representing

him in this case and counsel received notice of the court’s order denying the request for

injunctive relief. Doc. No. 58.

       Second, the order denying Plaintiff’s motion for preliminary injunction is clear

and unambiguous. It reads in relevant part, “…[a]s to the balance of equities, it appears

from the record that plaintiff has not paid his mortgage in more than ten years, during

which he has enjoyed possession and use of the Property without encumbrance, and

there is no evidence that any additional postponement of the sale will accomplish

anything other than further delay.” Doc. No. 58.

       Third, Plaintiff had the ability to comply with the order by not interfering with

the foreclosure action.

       Fourth, Plaintiff violated this court’s May 13, 2019 order. By blocking the access

road to the Property, the Plaintiff obtained what this court said he could not have – i.e.,

an injunction against the foreclosure sale.




                                                                                              5
        Case 1:18-cv-11924-FDS Document 62 Filed 05/24/19 Page 6 of 6



WHEREFORE Wilmington Savings respectfully requests that this Honorable Court

enter an order holding:

   1. Holding Plaintiff in contempt;

   2. Awarding Wilmington Savings fees and costs for the unlawful delay of its

      foreclosure;

   3. Sanction Plaintiff for his conduct; and

   4. Grant Wilmington Savings such other and further relief as is just and proper.



                                            Respectfully submitted,

                                            WILMINGTON SAVINGS FUND SOCIETY
                                            FSB, D/B/A CHRISTIANA TRUST, NOT
                                            IN ITS INDIVIDUAL CAPACITY, BUT
                                            SOLELY AS TRUSTEE FOR
                                            BCAT 2014-10TT,

                                            By its attorneys,

                                            /s/ Michael E. Swain
                                            Richard C. Demerle, Esq. (BBO#652242)
                                            Aaron A. Fredericks, Esq. (BBO#688412)
                                            Michael E. Swain, Esq. (BBO#676513)
                                            Sassoon & Cymrot, LLP
                                            84 State Street
                                            Boston, MA 02109
                                            (617) 720-0099
                                            AFredericks@SassoonCymrot.com

DATE: May 24, 2019




                                                                                      6
